Citation Nr: 0401198	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-04 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 30 percent disabling.  

2.  Entitlement to an increased rating for plantar wart and 
callus, right foot, currently rated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
malaria.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran is seeking increased ratings for his service-
connected PTSD, plantar wart and callus on the right foot and 
malaria.  In addition, he is claiming entitlement to a total 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities.  

When he filed his claims, which were received at the RO in 
July 2002, the veteran stated he was claiming TDIU and was 
seeking increased ratings for each of his service-connected 
disabilities.  He stated that the basis for his claims was 
that each of his service-connected conditions had become more 
severe.  He specifically requested that he be provided VA 
examinations and a social and industrial survey.  In 
addition, he requested that the RO obtain his VA medical 
records.  There is no indication in the record that the RO 
attempted to obtain VA medical records for the veteran, and 
that should be done.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made).  

The RO provided the veteran with a general medical 
examination and a psychiatric examination, but did not order 
a social and industrial survey.  The Board notes that at the 
fee-basis VA psychiatric examination conducted in October 
2002, the physician stated the veteran had difficulty with 
concentration and abstract interpretation.  At the 
examination, he was only able to remember three of three 
objects after significant cuing and remembered zero of three 
objects at five minutes without cuing.  In addition, he was 
noted to have significant psychomotor agitation.  The 
physician did not state whether these and other findings on 
mental status examination are attributable to the veteran's 
PTSD or to a nonservice-connected disability such as his 
stroke residuals.  An additional psychiatric examination 
where, to the extent possible, the examiner provides such 
information would facilitate the Board's decision.  

As to the veteran's service-connected plantar wart and callus 
and his malaria, if any additional records, private or VA, 
are obtained showing treatment or evaluation of the 
disability, the RO should determine whether further VA 
examinations are needed to determine the current nature and 
severity of the disability.  With respect to malaria, unless 
there is medical evidence of active disease, the examiner 
should state whether there are current residuals such as 
liver or spleen damage and, if so, the nature and extent of 
those residuals.  

The veteran's attorney has requested that VA provide the 
veteran a social and industrial survey.  The Board notes that 
in its October 2002 letter to the veteran, the RO requested 
that the veteran have each employer, during the 12-month 
period he last worked, complete a VA Form 21-4192, Request 
for Employment Information in Connection with Claim for 
Disability Benefits.  There is no indication that the veteran 
responded to this request, and he should be again requested 
to do so.  Thereafter, if appropriate, the RO should arrange 
for a VA social and industrial survey

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation for PTSD, right 
foot plantar wart and callus, or malaria 
at any time since November 2001.  With 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file copies of records identified 
by the veteran that have not been 
obtained previously.  In any event, the 
RO should attempt to obtain and associate 
with the claims file complete VA 
outpatient records, including mental 
health clinic records, and any hospital 
summaries for the veteran from the VA 
Medical Center, Oklahoma City, Oklahoma, 
dated from November 2001 to the present.  
The RO should document fully all actions 
taken to obtain the requested records and 
should document the results of those 
actions.  

2.  Thereafter, the RO should arrange for 
a VA psychiatric examination to determine 
the nature and extent of the veteran's 
service-connected PTSD.  With respect to 
PTSD, the examiner should describe fully 
the symptoms.  All indicated studies 
should be performed.  The examiner should 
state specifically whether the veteran's 
PTSD causes occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupations tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care and conversation normal), due 
to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting name, directions, recent 
event).  

The examiner should also state 
specifically whether the veteran's PTSD 
causes occupational and social impairment 
with reduced reliability and productivity 
and whether the symptoms causing the 
impairment include symptoms such as:  
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

The examiner should, in addition, state 
specifically whether the veteran's PTSD 
causes occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
and whether the symptoms causing the 
impairment include symptoms such as:  
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or worklike setting); 
inability to establish and maintain 
effective relationships.  

The rationale for all opinions should be 
explained fully by the examiner.  In 
addition, the examiner should, to the 
extent possible, state whether specific 
symptoms, such as but not limited to, 
impairment of concentration, short term 
memory impairment and psychomotor 
agitation, are due to the veteran's 
nonservice-connected stroke residuals or 
his service-connected PTSD.  

The claims file must be provided to the 
examiner for review of pertinent 
documents.  

3.  If additional medical evidence 
pertaining to the veteran's malaria 
and/or right foot plantar wart and callus 
is obtained pursuant to paragraph 1 and 
the RO determines that additional 
examination and opinion would facilitate 
adjudication of these increased rating 
claims, the RO should arrange for VA 
examination to determine the severity of 
the veteran's malaria and/or the nature 
and severity of his right foot plantar 
wart and callus.  All indicated studies 
should be performed.  With respect to the 
malaria, unless there is medical evidence 
of active disease, the examiner should 
state whether there are current residuals 
such as liver or spleen damage and, if 
so, the nature and extent of those 
residuals.  With respect to the right 
foot plantar wart and callus, the 
examiner should describe the nature and 
severity of the disability, including the 
extent to which it impairs the veteran's 
ability to work.  The claims file must be 
provided to the examiner(s) for review of 
pertinent documents.  

4.  With regard to his employability, the 
veteran should be requested to have each 
employer, during the 
12-month period he last worked, complete 
a VA Form 21-4192, Request for Employment 
Information in connection with Claim for 
Disability Benefits.  

5.  Thereafter, the veteran should be 
afforded a VA social and industrial 
survey to obtain information on the 
veteran's day-to-day functioning and 
occupational history.  The social worker 
should elicit and set forth pertinent 
facts regarding the veteran's medical 
history, education and employment 
history, and social and industrial 
capacity.  

6.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

7.  After accomplishment of any additional 
development deemed necessary, the RO 
should readjudicate:  entitlement to an 
increased rating for PTSD, currently rated 
30 percent disabling; entitlement to an 
increased rating for plantar wart and 
callus, right foot, currently rated 10 
percent disabling; and entitlement to an 
increased (compensable) rating for 
malaria.  In addition, the RO should 
readjudicate the TDIU claim.  If the 
benefits sought on appeal remain denied, 
the RO should provide the veteran and his 
attorney with a supplemental statement of 
the case that addresses all evidence added 
to the record since its January 2003 
statement of the case.  The veteran and 
his attorney should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


